Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) dated as of April
18, 2007, with an effective date determined in accordance with Section 4 below
(the “Effective Date”), is entered into by and among TUESDAY MORNING, INC., a
Texas corporation (the “Borrower”), TUESDAY MORNING CORPORATION, a Delaware
corporation (“TMC”), TMI HOLDINGS, INC., a Delaware corporation (“Holdings”,
together with TMC, the “Parental Entities”), the Lenders party to the Credit
Agreement (as defined below) and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).

STATEMENT OF PURPOSE

The Borrower, the Parental Entities, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of December 22, 2004 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), pursuant to which the Lenders have extended certain credit
facilities to the Borrower.  Capitalized terms used in this Amendment which are
not otherwise defined herein have the respective meanings attributed to such
terms in the Credit Agreement.

The Borrower has requested that the Credit Agreement be amended in the manner
set forth herein and the Lenders are willing to agree to the requested
amendment, but only upon the terms and conditions of this Amendment.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

Section 1.                                            Amendments to Credit
Agreement. The Credit Agreement is, effective as of the Effective Date, hereby
amended as follows:

(a)                                       Section 1.1 of the Credit Agreement is
hereby amended as follows:

(i)                                     The definition of “Applicable Margin” is
hereby amended by deleting the pricing grid therein in its entirety and
replacing it with the following:

Pricing

 

 

 

 

 

Revolving Credit Loans

 

Level

 

Average Total Leverage Ratio

 

Commitment Fee

 

LIBOR +

 

Base Rate +

 

I

 

Greater than or equal to 2.50 to 1.00

 

0.250

%

1.550

%

0.250

%

II

 

Greater than or equal to 2.00 to 1.00, but less than 2.50 to 1.00

 

0.225

%

1.300

%

0.000

%

III

 

Greater than or equal to 1.50 to 1.00, but less than 2.00 to 1.00

 

0.200

%

1.050

%

0.000

%

IV

 

Greater than or equal to 1.00 to 1.00, but less than 1.50 to 1.00

 

0.175

%

0.925

%

0.000

%

V

 

Less than 1.00 to 1.00

 

0.150

%

0.800

%

0.000

%

 

 


--------------------------------------------------------------------------------


(ii)                                  The following new definition is hereby
added in proper alphabetical order:

“First Amendment” means the First Amendment to Credit Agreement by and among the
Borrower, the Parental Entities, the Administrative Agent and the Lenders dated
as of April 18, 2007.”

(iii)                               The definition of “Revolving Credit
Commitment” is hereby amended by deleting the last sentence of such definition
in its entirety and replacing it with the following:

“The Revolving Credit Commitment of all Lenders as of the Effective Date (as
defined in the First Amendment) of the First Amendment shall be Two Hundred
Million Dollars ($200,000,000).”

(iv)                              The definition of “Revolving Credit Maturity
Date” is hereby amended by replacing the date “December 22, 2009” with the date
“December 22, 2010”.

(b)                                 Article II of the Credit Agreement is hereby
amended by adding the following new Section 2.8:

“SECTION 2.8                    Clean-Down Period.  For a consecutive
fifteen-day period between the first day of December of each calendar year and
the last day of January of the immediately following calendar year (the
“Clean-Down Period”), beginning in December 2007, the sum of the aggregate
principal amount of all Revolving Credit Loans outstanding, plus the aggregate
outstanding principal amount of Swingline Loans, shall not exceed thirty million
dollars ($30,000,000) during such Clean-Down Period.”

(c)                                  Section 9.1 of the Credit Agreement is
hereby amended by replacing the ratio “3.00 to 1.0” with the ratio “2.50 to
1.0”.

(d)                                 Section 10.3(b) of the Credit Agreement is
hereby amended by deleting the word “or” which appears immediately preceding
clause (iv) and adding the following phrase immediately prior to the semicolon
at the end of such subsection:

“or (v) domestic money market and similar funds (A) having assets of at least
$1,000,000,000 and (B) having a credit rating of at least AA or its equivalent
from Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or other national recognized rating agency.”

2


--------------------------------------------------------------------------------


(e)                                  Section 10.9(a) of the Credit Agreement is
hereby amended by deleting the proviso in subsection (a) in its entirety and
replacing it with the following:

“provided that upon thirty (30) days prior notice to the Administrative Agent,
the Credit Parties and their Subsidiaries may all change their Fiscal Year ends
from December 31 to June 30; provided further, that the financial statements,
business plan and compliance certificate required to be delivered pursuant to
Section 7.1(b), Section 7.1(c) and Section 7.2, respectively, shall be delivered
to the Administrative Agent in accordance with such sections on a
no-less-frequent basis than that existing prior to any such change in Fiscal
Year end,”

(f)                                    The cover page of the Credit Agreement
and the preamble of the Credit Agreement are hereby amended by deleting the
references to “U.S. Bank National Association” as a Documentation Agent and
substituting in lieu thereof “Capital One, N.A.”.

Section 2.                                            Waiver and Consent.  The
Administrative Agent and the Lenders hereby waive any Default or Event of
Default that may have been caused by the Borrower’s failure to deliver the
updated lists of inventory locations and deposit accounts required pursuant to
Sections 4.3(ii) and 4.4(b), respectively, of the Collateral Agreement on the
anniversary of the Closing Date.

Section 3.                                            Reduction/Assignments of
Commitments of Exiting Lenders.

(a)                                  Each of The Royal Bank of Scotland plc
(“RBS”) and U.S. Bank National Association (“US Bank”, collectively with RBS,
the “Exiting Lenders”) has approached the Administrative Agent and indicated
that it wishes to exit the Credit Facility and no longer be a “Lender”
thereunder.  Certain existing Lenders have agreed to increase their Commitments
to absorb RBS’s Commitment (each such Lender, an “Increasing Lender”) and First
Tennessee Bank, National Association (“First Tennessee”) has agreed to join the
Credit Facility and take $15,000,000 of US Bank’s Commitment, such that the
amount of the Credit Facility and the aggregate Commitment shall be, after
giving effect to the non-pro rata Commitment reduction set forth below,
$200,000,000.

(b)                                 Accordingly and notwithstanding any
provision to the contrary contained in the Credit Agreement, the Administrative
Agent, the Borrower, RBS and the Lenders hereby agree that, upon the Effective
Date hereof, RBS shall have assigned, without recourse, its Commitment and the
Loans owing to it (including RBS’s rights and obligations under the L/C Facility
and the Swingline Facility) to each Increasing Lender in the amount set forth on
such Increasing Lender’s signature page attached hereto and RBS shall cease to
be a Lender under the Credit Facility.  Upon their respective execution of this
Amendment, each Increasing Lender hereby agrees to and accepts such assignments.

(c)                                  Accordingly and notwithstanding any
provision to the contrary contained in the Credit Agreement, the Administrative
Agent, the Borrower, US Bank and the Lenders hereby agree that, upon the
Effective Date hereof, (i) US Bank shall have assigned, without recourse,
$15,000,000 of its Commitment and the Loans owing to it (including US Bank’s
rights and

3


--------------------------------------------------------------------------------


obligations under the L/C Facility and the Swingline Facility) to First
Tennessee, (ii) the remaining $10,000,000 Commitment of US Bank shall be
permanently reduced to zero ($0) and (iii) US Bank shall cease to be a Lender
under the Credit Facility.  Upon its execution of this Amendment, First
Tennessee hereby agrees to and accepts the foregoing assignment.

(d)                                 Notwithstanding the foregoing, the Exiting
Lenders shall continue to be entitled to the benefits of Section 4.8, Section
4.9, Section 4.11 and Section 13.3 of the Credit Agreement with respect to facts
and circumstances occurring prior to the Effective Date hereof.  The Increasing
Lenders shall purchase and assume any outstanding principal Loan amounts owed to
RBS in accordance with their allocation of RBS’s Commitment on the Effective
Date hereof.  The aggregate principal amount of all such outstanding Loans owed
to RBS to be purchased and assumed on the Effective Date is $3,707,928.57. 
First Tennessee shall purchase and assume the outstanding principal Loan amounts
owed to US Bank in proportion with its $15,000,000 Commitment on the Effective
Date.  All remaining outstanding principal Loan amounts owed to US Bank (i.e.,
the outstanding principal Loans related to the $10,000,000 Commitment reduction)
shall be purchased and assumed by the Lenders (including First Tennessee and
excluding the Exiting Lenders) on a pro rata basis among all Lenders on the
Effective Date.  The aggregate principal amount of all such outstanding Loans
owed to US Bank to be purchased and assumed on the Effective Date is
$6,179,880.96.  All commitment and other fees and interest accrued and owed to
the Exiting Lenders and the Lenders in connection with the Credit Facility will
be paid to the applicable Exiting Lender and the Lenders on the Effective Date.

(e)                                  Each Exiting Lender hereby makes each
representation and warranty set forth in Section 1.1 of Annex I to Exhibit G
(Assignment and Assumption) to the Credit Agreement.  Each Increasing Lender and
First Tennessee hereby makes each representation and warranty set forth in
Section 1.2 of Annex I to Exhibit G (Assignment and Assumption) to the Credit
Agreement.

(f)                                    The Administrative Agent shall adjust the
Register to reflect the foregoing Commitment reduction and assignments and
reallocation of outstanding Loans.  Each Exiting Lender shall return any and all
original notes it may have received in connection with the Credit Facility and,
to the extent requested by any Increasing Lender or First Tennessee, the
Borrower shall execute and deliver Notes evidencing such Lender’s increased/new
Commitment.

(g)                                 Each Exiting Lender and each other party to
this Amendment acknowledges and agrees that each Exiting Lender is signing this
Amendment solely to effect the foregoing assignments and shall not be considered
a “Lender” for purposes of determining and calculating approval of this
Amendment.  The Exiting Lenders shall not be entitled to any fees that may be
paid in connection with the execution and delivery of this Amendment, including,
without limitation, the fees noted in Section 4(b).  Each Increasing Lender
shall be entitled to fees based upon its Commitment as increased pursuant to
this Section 3 and First Tennessee shall be entitled to fees based upon its
Commitment acquired pursuant to this Section 3.

(h)                                 The events and transactions described and
contemplated in this Section 3 are not intended to, and shall not, constitute a
novation of the Credit Agreement or of any indebtedness incurred in connection
therewith, including, without limitation, any Obligations.

4


--------------------------------------------------------------------------------


Section 4.                                            Conditions of
Effectiveness.  This Amendment shall become effective when, and only when, the
Administrative Agent shall have received the following, in form and substance
satisfactory to the Administrative Agent:

(a)                                  Amendment Documents.  The Administrative
Agent shall have received counterparts of this Amendment executed by each of the
Borrower, the Parental Entities, each Lender, each Exiting Lender, First
Tennessee, the Administrative Agent and the Subsidiary Guarantors.

(b)                                 Fees and Expenses.

(i)                                     The Administrative Agent shall have been
reimbursed by the Borrower for all reasonable fees and out-of-pocket charges and
other expenses incurred in connection with this Amendment, including, without
limitation, the fees and expenses referred to in Section 7 of this Amendment,
the Credit Agreement and the transactions contemplated thereby, including,
without limitation, the reasonable fees and expenses of counsel to the
Administrative Agent.

(ii)                                  The Borrower shall have paid to the
Administrative Agent (or its applicable affiliates), for the account of each
Lender (including the Administrative Agent, each Increasing Lender and First
Tennessee), an amendment fee in an amount equal to 12.5 basis points times the
sum of each Lender’s Revolving Credit Commitment under the Credit Agreement (in
each case, as of the Effective Date and after giving effect to the assignments
set forth in Section 3 hereof).

(iii)                               The Borrower shall have paid to the
Administrative Agent, for the account of each Exiting Lender and each Lender,
all commitment and other fees and interest accrued through and including the
Effective Date.

(c)                                  Control Agreement.  The Administrative
Agent shall have received a control agreement providing the Administrative Agent
with Control (as such term is defined in the Collateral Agreement) over the
securities account numbered 12830618 with Wells Fargo Brokerage Services, LLC.

(d)                                 Opinion of
Counsel.                                     The Administrative Agent shall have
received a favorable opinion of counsel to the Borrower and the Guarantors
addressed to the Administrative Agent and the Lenders with respect to the Credit
Parties, this Amendment and such other matters as the Administrative Agent shall
request.

(e)                                  Certificate of Responsible Officer.  The
Administrative Agent shall have received (in form and substance reasonably
satisfactory thereto) from each Credit Party, a certificate of a Responsible
Officer of such Credit Party (i) certifying as to the incumbency and genuineness
of the signature of each officer of such Credit Party executing the documents
required pursuant to this Section 4 to which such Credit Party is a party; (ii)
containing a representation that the articles of incorporation and bylaws (or

5


--------------------------------------------------------------------------------


equivalent documentation) of such Credit Party delivered on December 22, 2004 in
connection with the Credit Agreement remain unchanged as of the Effective Date
(or attaching such applicable amendments thereto), (iii) attaching resolutions
duly adopted by the respective governing body of such Credit Party authorizing,
as applicable, the execution, delivery and performance of this Amendment and
approving the transactions contemplated hereby and (iv) attaching a certificate
as of a recent date of the good standing of such Credit Party from its
jurisdiction of incorporation or organization;

(f)                                    Other Documents.  The Administrative
Agent shall have received any other documents or instruments reasonably
requested by the Administrative Agent in connection with the execution of this
Amendment.

Section 5.                                            Representations and
Warranties of the Borrower and Guarantors.  Each of the Borrower and the
Guarantors represents and warrants as follows:

(a)                                  The execution, delivery and performance of
this Amendment by the Borrower and each Guarantor are within such entity’s
corporate powers, have been duly authorized by all necessary corporate action
and do not contravene (i) such entity’s charter or by-laws, (ii) any law or any
contractual restriction binding on or affecting such entity, or result in, or
require, the creation or imposition of any mortgage, deed of trust, pledge,
lien, security interest or other charge, encumbrance or preferential arrangement
of any nature upon or with respect to any of the properties now owned or
hereafter acquired by the such entity (other than as contemplated hereby).

(b)                                 No authorization, approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and performance of this
Amendment.

(c)                                  This Amendment constitutes the legal, valid
and binding obligation of each of the Borrower, the Parental Entities and their
respective Subsidiaries, as the case may be, enforceable against each such
entity, as the case may be, in accordance with its terms.

(d)                                 There is no pending or overtly threatened
action or proceeding affecting the Borrower, any Parental Entity or any of their
respective Subsidiaries before any court, governmental agency or arbitrator,
which may materially adversely affect the financial condition or operations of
the Borrower, any Parental Entity or any Subsidiary or which purports to affect
the legality, validity or enforceability of this Amendment.

(e)                                  The representations and warranties made by
the Borrower and the Parental Entities pursuant to Article VI of the Credit
Agreement are true and correct in all material respects (provided, that to the
extent that any such representation and warranty is qualified by materiality or
Material Adverse Effect, each such representation and warranty is true and
correct in all respects) with the same effect as if made on and as of the date
hereof, except for any representation and warranty made as of an earlier date,
which such representation and warranty shall remain true and correct in all
material respects (provided, that to the extent that any such representation and
warranty is

6


--------------------------------------------------------------------------------


qualified by materiality or Material Adverse Effect, each such representation
and warranty is true and correct in all respects) as of such earlier date and,
after giving effect to the waiver and consent set forth in Section 2 hereof, no
Default or Event of Default has occurred and is continuing.

(f)                                    The representations and warranties made
by the Subsidiary Guarantors as set forth in Article III of the Subsidiary
Guaranty Agreement are true and correct in all material respects (provided, that
to the extent that any such representation and warranty is qualified by
materiality or Material Adverse Effect, each such representation and warranty is
true and correct in all respects) on the Effective Date, except for
representations and warranties made as of an earlier date which such
representations and warranties shall remain true and correct in all material
respects (provided, that to the extent that any such representation and warranty
is qualified by materiality or Material Adverse Effect, each such representation
and warranty is true and correct in all respects) as of such earlier date.

Section 6.                                            Reference to and Effect on
the Loan Documents.

(g)                                 On and following the Effective Date, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended hereby.

(h)                                 The Credit Agreement, except as specifically
amended by this Amendment, and all other Loan Documents are, and shall continue
to be, in full force and effect and are hereby in all respects ratified and
confirmed.

(i)                                     The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided herein,
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute a waiver or
amendment of any provision of any of the Loan Documents.

Section 7.                                            Costs, Expenses and
Taxes.  The Borrower agrees to pay on demand all costs and expenses of the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.  The Borrower further agrees to pay on demand all costs and
expenses, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Amendment and the other instruments and
documents to be delivered hereunder, including, without limitation, reasonable
counsel fees and expenses in connection with the enforcement of rights under
this Section 7.  In addition, the Borrower shall pay any and all stamp and other
taxes payable or determined to be payable in connection with the execution and
delivery of this Amendment and the other instruments and documents to be
delivered hereunder,

7


--------------------------------------------------------------------------------


and agrees to save the Administrative Agent and each Lender harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay such taxes.

Section 8.                                            Execution in
Counterparts.  This Amendment may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement.

Section 9.                                            Governing Law.  This
Amendment shall be governed by, construed and enforced in accordance with under
the laws of the State of New York, including Section 5-1401 and Section 5-1402
of the General Obligations Law of the State of New York, without reference to
any the other conflicts of law principles thereof.

Section 10.                                      Fax Transmission.  A facsimile,
telecopy or other reproduction of this Amendment may be executed by one or more
parties hereto, and an executed copy of this Amendment may be delivered by one
or more parties hereto by facsimile or similar instantaneous electronic
transmission device pursuant to which the signature of or on behalf of such
party can be seen, and such execution and delivery shall be considered valid,
binding and effective for all purposes.  At the request of any party hereto, all
parties hereto agree to execute an original of this Amendment as well as any
facsimile, telecopy or other reproduction hereof.

Section 11.                                      Entire Agreement.  This
Amendment is the entire agreement, and supersedes any prior agreements and
contemporaneous oral agreements, of the parties concerning its subject matter.

Section 12.                                      Successors and Assigns.  This
Amendment shall be binding on and inure to the benefit of the parties and their
heirs, beneficiaries, successors and assigns.

Section 13.                                      Further Assurances.  The
parties hereto shall execute and deliver such additional documents and take such
additional action as may be necessary or desirable to effectuate the provisions
and purposes of this Amendment.

[Signature Pages Follow]

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

TUESDAY MORNING, INC., as Borrower

 

 

 

 

 

By:

/s/ Elizabeth Schroeder

 

 

Name:

Elizabeth Schroeder

 

 

Title:

EVP & CFO

 

 

 

 

 

 

 

TUESDAY MORNING CORPORATION, as a
Parental Entity

 

 

 

 

 

By:

/s/ Elizabeth Schroeder

 

 

Name:

Elizabeth Schroeder

 

 

Title:

CFO, Secretary, Treasurer

 

 

 

 

 

 

 

TMI HOLDINGS, INC., as a Parental Entity

 

 

 

 

 

By:

/s/ Susan Johnson

 

 

Name:

Susan Johnson

 

 

Title:

President

 

[Signature Pages Continue]


--------------------------------------------------------------------------------


 

WACHOVIA BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent,

 

Swingline Lender, Issuing Lender, a Lender and an
Increasing Lender

 

 

 

 

 

By:

/s/ Thomas M. Harper

 

 

Name:

Thomas M. Harper

 

 

Title:

Senior Vice President

 

 

 

 

Increase in Commitment Amount: $2,500,000

 

 


--------------------------------------------------------------------------------


 

WELLS FARGO BANK, N.A., as a Lender and an
Increasing Lender

 

 

 

 

 

By:

/s/ Jason L. Weighter

 

 

Name:

Jason L. Weighter

 

 

Title:

Vice President

 

 

 

 

Increase in Commitment Amount: $2,500,000

 


--------------------------------------------------------------------------------


 

LASALLE BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

By:

/s/ Terrence Ward

 

 

Name:

Terrence Ward

 

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------


 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

By:

/s/ Judith C.E. Kelly

 

 

Name:

Judith C.E. Kelly

 

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------


 

FIRST TENNESSEE BANK, NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

By:

/s/ Stephen R. Deaton

 

 

Name:

Stephen R. Deaton

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

Commitment Amount: $15,000,000

 


--------------------------------------------------------------------------------


 

CAPITAL ONE, N.A., as a Lender and an Increasing
Lender

 

 

 

 

 

By:

/s/ Seth P. Allen

 

 

Name:

Seth P. Allen

 

 

Title:

S.V.P.

 

 

 

 

Increase in Commitment Amount: $10,000,000

 


--------------------------------------------------------------------------------


 

U.S. BANK NATIONAL ASSOCIATION,

 

as an Exiting Lender

 

 

 

 

 

By:

/s/ Veronica Morrissette

 

 

Name:

Veronica Morrissette

 

 

Title:

Vice President

 


--------------------------------------------------------------------------------


 

THE ROYAL BANK OF SCOTLAND PLC, as an
Exiting Lender

 

 

 

 

 

By:

/s/ Belinda Tucker

 

 

Name:

/s/ Belinda Tucker

 

 

Title:

Senior Vice President

 


--------------------------------------------------------------------------------


ACKNOWLEDGEMENT AND CONSENT
To
FIRST AMENDMENT TO CREDIT AGREEMENT

Dated as of April 18, 2007

The undersigned, as (a) Guarantors under the Subsidiary Guaranty Agreement and
the Parental Entity Guaranty Agreement, each dated December 22, 2004 (as amended
or supplemented, the “Guaranty Agreements”) and (b) as Grantors (as defined in
the Collateral Agreement) under the Collateral Agreement dated as of December
22, 2004, each hereby acknowledge and consent to the foregoing Amendment and
hereby confirm and agree that (i) the Guaranty Agreements and the Collateral
Agreement are, and shall continue to be, in full force and effect and are hereby
ratified and confirmed in all respects and (ii) all of the Collateral described
in the Collateral Agreement does, and shall continue to, secure the payment of
all of the Obligations (as defined therein).

 

TUESDAY MORNING CORPORATION, as
Guarantor

 

 

 

 

 

By:

/s/ Elizabeth Schroeder

 

 

Name:

Elizabeth Schroeder

 

 

Title:

CFO, Secretary, Treasurer

 

 

 

 

 

 

 

TMI HOLDINGS, INC., as Guarantor

 

 

 

 

 

By:

/s/ Susan Johnson

 

 

Name:

Susan Johnson

 

 

Title:

President

 

 

 

 

 

 

 

FRIDAY MORNING, INC., as Guarantor

 

 

 

 

 

By:

/s/ Elizabeth Schroeder

 

 

Name:

Elizabeth Schroeder

 

 

Title:

EVP & Secretary

 


--------------------------------------------------------------------------------


 

DAYS OF THE WEEK, INC., as Guarantor

 

 

 

 

 

By:

/s/ Susan Johnson

 

 

Name:

Susan Johnson

 

 

Title:

Treasurer

 

 

 

 

 

 

 

NIGHTS OF THE WEEK, INC., as Guarantor

 

 

 

 

 

By:

/s/ Susan Johnson

 

 

Name:

Susan Johnson

 

 

Title:

President

 

 

 

 

 

 

 

TUESDAY MORNING PARTNERS, LTD., as
Guarantor

 

 

 

By: Days of the Week, Inc., its General Partner

 

 

 

 

 

By:

/s/ Susan Johnson

 

 

Name:

Susan Johnson

 

 

Title:

Treasurer

 


--------------------------------------------------------------------------------